DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive: delete “SYSTEM AND”.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2, line 1: “fabricating…” lacks positive antecedent basis.
	Claim 3, line 1: “coupling…” lacks positive antecedent basis.
	Claim 4: amend “fabricating…” to –the at least one piece of the plurality of piece is fabricated via an additive manufacturing process--.
	Claim 6, line 1: “fabricating…” lacks positive antecedent basis.
	Claim 7, line 2: “post-processing’ lacks positive antecedent basis.
	Claim 8, line 1: “fabricating…” lacks positive antecedent basis.
	Claim 9, line 1: “fabricating…” lacks positive antecedent basis.
	Claim 10, line 1: “securing…” lacks positive antecedent basis.
	NOTE: please review claims 11-20 to possible indefinite claim limitations for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 10-12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korff (US 2018/0099329).
Re 1. 	Korff discloses
	fabricating a plurality of pieces of a multi-piece part (10 and 30s) via a plurality of different types of fabrication processes, wherein at least one piece of the plurality of pieces is fabricated via an additive manufacturing process (as shown in FIGS. 1-7, a core 10 is additively manufactured from green sand with a no-bake binder such as a furan or phenol binder. An additive manufacturing device such as a 3D printer from ExOne Company LLC, North Huntingdon, Pa. is suitable to form the cores of the invention. Suitable sands and binders will be known to the skilled artisan. Core 10 is additively manufactured such that it includes one or more voids 20. The voids may take any shape in order to accommodate one or more separately fabricated (or separately fabricated or cast) parts 30. Separately fabricated parts 30 are inserted into voids 20 to form a loaded core 40. A sealant (not shown) may be applied to seal the separately fabricated parts 30 into core 10.);
	coupling the plurality of pieces together to assemble the multi-piece part (Fig. 2); and
	securing the plurality of pieces of the multi-piece part to one another via a holder assembly (In FIGS. 4 and 5, loaded core 40 is placed into mold cavity 50 of the drag 60 of mold 80. Cope 70 including at least one gate 90 is placed over drag 60 holding loaded core 40 in cavity 50 to form a closed sand mold 100. The drag 60 and cope 70 are typically housed in flasks 110 and 120.  See Figs. 6-7).
	Re 4. 	Korff discloses that fabricating the at least one piece via the additive manufacturing process comprises fabricating the at least one piece via a binderjet process, a three-dimensional printing process ([0032]), a direct metal laser melting process, or a direct metal laser sintering process.
Re 6. 	Korff discloses that  fabricating the plurality of pieces comprises fabricating at least one additional piece of the plurality of pieces via a casting process ([0032]).
Re 10. 	Korff discloses that  securing the plurality of pieces of the multi- piece part to one another via the holder assembly comprises securing the plurality of pieces via a reversible, mechanical type coupling (In FIGS. 4 and 5, loaded core 40 is placed into mold cavity 50 of the drag 60 of mold 80. Cope 70 including at least one gate 90 is placed over drag 60 holding loaded core 40 in cavity 50 to form a closed sand mold 100. The drag 60 and cope 70 are typically housed in flasks 110 and 120, which is broadly considered as mechanical type coupling).
	Re 11. 	Korff discloses
fabricating a first piece of a multi-piece part via an additive manufacturing process (a core 10 is additively manufactured), wherein the first piece includes a first end face (a surface where 10 has 20s);
	fabricating a second piece and a third piece of the multi-piece part via an additional manufacturing process (cast parts 30), wherein the second piece includes a second end face (a surface where 10 has 20s);
fabricating a set of complementary alignment features on the first end face and the second end face (Separately fabricated parts 30 are inserted into voids 20 to form a loaded core 40); and
coupling the first piece, the second piece, and the third piece to one another to form the multi-piece part (Fig. 2), wherein the first piece is coupled to the second piece along an interface between the first end face and the second end face such that the complementary alignment features receive and engage with one another along the interface (Separately fabricated parts 30 are inserted into voids 20 to form a loaded core 40).
Re 12. 	Korff discloses that coupling the first piece, the second piece, and the third piece comprising securing the first piece, the second piece, and the third piece to one another via a reversible, mechanical type coupling (Separately fabricated parts 30 are inserted into voids 20 to form a loaded core 40. Since they are inserted, the couplings are reversible, mechanical type).
	Re 16. 	Korff discloses
fabricating a plurality of pieces of a multi-piece part (10 and 30s), wherein fabricating the plurality of pieces comprises:
	fabricating a first piece of the multi-piece part via an additive manufacturing process (a core 10 is additively manufactured);
fabricating a second piece and a third piece of the multi-piece part via an additional manufacturing process (cast parts 30); and 
the first piece and the second piece and forming a second plurality of complementary alignment features on the first piece and the third piece ((Separately fabricated parts 30 are inserted into voids 20 to form a loaded core 40);
	coupling the first piece and the second piece to mechanically engage the first plurality of complementary alignment features and coupling the first piece to the third piece to mechanically engage the second plurality of complementary alignment features (Fig. 2); and
securing the plurality of pieces to one another via a holder assembly to form a turbine component (In FIGS. 4 and 5, loaded core 40 is placed into mold cavity 50 of the drag 60 of mold 80. Cope 70 including at least one gate 90 is placed over drag 60 holding loaded core 40 in cavity 50 to form a closed sand mold 100. The drag 60 and cope 70 are typically housed in flasks 110 and 120.  See Figs. 6-7).	
Allowable Subject Matter
Claims 2-3, 5, 7-9, 13-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/RICK K CHANG/                                                                                                     Primary Examiner, Art Unit 3726